      Case 2:20-cv-01311-DSC-CRE Document 29 Filed 08/16/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL MARKOWITZ,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       2:20cv1311
                                              )       Electronic Filing
WILLIAM NICHOLSON, et al.,                    )
                                              )
               Defendants.                    )


                                     MEMORANDUM ORDER

August 16, 2021

       Plaintiff, Michael Markowitz, (“Markowitz” or “Plaintiff”), a Pennsylvania state inmate

currently incarcerated at SCI-Greene, initiated this lawsuit by filing a pro se Complaint alleging

violations of his civil rights pursuant to 42 U. S. C. § 1983. Markowitz alleges that he has

received inadequate medical treatment. Named as Defendants are William Nicholson

(“Nicholson”), the Corrections Health Care Administrator; Robert Gilmore (“Gilmore”), the

former superintendent of SCI-Greene, and three medical providers assigned to SCI-Greene,

James Fetterman, Sharon Colaizzi and Dr. Timothy Kross. The case was referred to United

States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance with the

Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       On December 21, 2020, Defendants Gilmore and Nicholson filed a Motion to Dismiss for

Failure to State a Claim (ECF No. 9). The Magistrate Judge’s Report and Recommendation (ECF

No. 28), filed on June 1, 2021, recommended that the Motion to Dismiss be denied. The parties

were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and

(C), and Rule 72.D.2 of the Local Rules of Court, that Plaintiff had until June 18, 2021, to file

objections and Defendants Gilmore and Nicholson had until June 15, 2021 to file objections to

the Report and Recommendation. No objections were filed.
      Case 2:20-cv-01311-DSC-CRE Document 29 Filed 08/16/21 Page 2 of 2


       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 16th day of August, 2021,
       IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 9) filed by Defendants

Gilmore and Nicholson is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 28) dated

June 1, 2021 is adopted as the Opinion of the Court.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    MICHAEL MARKOWITZ
       AP-8211
       SCI Greene
       169 Progress Drive
       Waynesburg, PA 15370
       (Via U.S. First Class Mail)

       All Counsel of Record
       (Via CM/ECF Electronic Mail)




                                                2
